DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “such as” in line 4, is rendered indefinite because it is unclear as to whether the applicant is requiring or merely suggesting that the components be included in the claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a compound having selenium and minerals, humic substances and dibenzo-alpha-pyrones, purified shilajit, and plant extracts Manuka Honey or Black seed honey.  These extracts are considered the judicial exceptions because they are all the same components that are naturally found within the plants or rock (sediment) form which they come and thus the closest counterparts are all the same components that are naturally found within the plants and rock (sediment). 
The claims recite the naturally occurring components found within plants and rock (sediment). Extracts are made by partitioning the starting plant/rock material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant/rock extracts are purified by removing unwanted material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant or microbe in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants or rock (sediment) they come from. The components which would give the 
This judicial exception is not integrated into a practical application because the additional components wherein the pant extract has polyphenolic and bioactive compounds for a medical treatment, or wherein the therapeutic compound is purified shilajit, or the at least one plant extract being a natural sweetener are not further limiting the composition or judicial exceptions in such a way as to incorporate them into a physical use or practical application. 
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing shilajit and plant extracts is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Kleidon (US20190046440A1), Vijayabhanu (US20180311279A1), Christoph (US2018129315A1), and Shirli (US20130337090A1).
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rizun (US20160213713A1), Zhang (Techniques for extraction and isolation of natural products: a comprehensive review, Chin Med, (2018) 13:20), and Hoon (https://www.1mg.com/ayurveda/shilajit-11).

Regarding claim 1 pertaining to a method of extracting a pharmaceutical composition from a therapeutic compound consisting of selenium and minerals, humic substances, and dibenzo-alpha-pyrones, and the method comprising adding distilled water to the therapeutic compound and mixing a predefined amount of at least one plant extract to the composition, and dehydrating the plant extract and composition to reduce residual moisture content, and wherein the therapeutic compound is purified shilajit (claim 2), and wherein the purification method is done by crushing the rocks obtained from high altitudes of mountains into smaller particles, dissolving the particles in water and applying multi-stage filtration (claim 3),  Rizun teaches identifying the raw material known as mineral pitch also called shilajit, mumie, or salajeet which is usually found in several mountainous areas (see ¶ 03) and where the stones are found in proximity to mountain slopes facing sunny side with proximity of vegetation within 1-5 kilometers and such stone formations can be found in the mountain crevices, caves etc. (see ¶ 04). 
Rizun then teaches wherein once the raw material is identified, removing external layers and placing in food grade alcohol (see ¶ 07) and further dissolution and filtering of the previously qualified material takes place with sterile water (see ¶ 10) or different types of water can be used depending on the type of processed resin which is desired (see ¶ 11) and also teaches wherein the sterile liquid is deionized, purified, mineralized, geographically sourced, magnetically treated, structured or informationally programed (see claim 9). Rizun teaches where the raw material is allowed to dissolve passively or through agitation (see ¶ 11) and  and where the solution is filtered through multiple size filters and explains where the process may be done under pressure and repeated up to 50 times (see¶ 12). 
Rizun also teaches where “at any stage of the filtration process, prior or after, herbal extracts or minerals can be added to the solution. The extract may be of any plant that is beneficial to human health. The extract could also be a mineral beneficial to human health. Due to the fact that the resin improves effect of herbs on the body is it beneficial to combine the resin and the herbal extracts. Extracts can be received through different processes, they can be introduced in form of liquid, solid and semisolid extracts to the resin. It is important that the extracts are clearly identified for active ingredients and their levels of actives. This is done separately through any conventionally recognized process described in USP or any other pharmacopeia monographs or technical literature” (see ¶ 13).
Regarding claims 11-12 and 14, Rizun also teaches “After the final stage of filtration the actual resin is made through removal of moisture from the filtrate. The solution is churned or left idle during the process with or without the occasional churning. The vessel with the resin may be actively (by contact) or passively (leaving by a heat source) heated to allow the moisture escape from the solutions and concentrate it to a solid or a semisolid. In order to speed up the removal of moisture one may introduce an air flow from any source just ensure that the moisture can escape from the filtrate into the air or a special space. Another method to remove the excess moisture is vacuum” and “The moisture will escape leaving the resin. Moisture can be measured at any time with a basic moisture meter equipped with a moisture 
Rizun also teaches that “during the whole manufacturing process the temperature will be maintained lower than 39 degrees Celsius”. This can be measured through very simple thermometer devices with temperature sensors for air, liquid and semisolids” (see ¶ 15) and “The resulting processed resin will be a high quality and pure mineral pitch, with levels of impurities of less than 3% of the total mass. This level of undesirable contaminants is lower than majority of traditionally manufactured shilajit, mumie or any form of mineral pitch. The processed resin will also have a higher efficacy due to higher bioavailability due to very small size of the resin forming particles” (see ¶ 16).
Regarding claim 15 and 16 pertaining to the pharmaceutical composition having selenium and minerals, humic substances, and dibenzo-alpha-pyrones, the referenced prior art composition would also contain these components as evidence by the applicant stating that “Shilajit is a product formed of gradual decomposition of certain minerals, humic substances, and dibenzo-alpha-pyrones” (see 0002 of instant application). Pertaining to the composition containing plant extracts which have bioactive compounds Ruzin discloses that “Due to the fact that the resin improves effect of herbs on the body is it beneficial to combine the resin and the herbal extracts. Extracts can be received through different processes, the can be introduced in form of liquid, solid and semisolid extracts to the resin. It is important that the extracts are clearly identified for active ingredients and their levels of actives” (see 0014). Although the claim suggests wherein the plant extracts contain glyoxal or methygloxal, it is not required for 
Rizun does not specifically teach heating the compounds to a temperature ranging between 25°C to 37 °C using a heating source or cooling down the homogenous composition with the added plant extract at room temperature of about 70°F (claim 1) or keeping the homogenous composition in the dehydration system for about 12-24 hours to reduce the residual moisture content to 17%-25% (claim 11) or the composition specifically containing 65% at least one plant extract and 35% of the therapeutic compound (claim 13) or storing the composition at temperature ranging between 10-24 degrees Celsius. 
Zhang’s general disclosure is a review on extraction techniques for improving naturally bioactive component yields (see abstract).  
Zhang teaches that “The properties of the extraction solvent, the particle size of the raw materials, the solvent-to-solid ration, the extraction temperature and the extraction duration will affect the extraction efficiency” (see Extraction, 4th ¶, page 1 and 1st ¶, page 2) and also teaches that “High temperatures increase the solubility and diffusion. Temperatures that are too high, however, may cause solvents to be lost, leading to extracts of undesirable impurities and the decomposition of thermolabile components” (see 3rd ¶, page 2).
Hoon’s general disclosure is about the benefits of Shilajit (see 1st paragraph, page 1).
Hoon teaches storing shilajit in a cool dry place at room temperature (see page 6, bottom).
Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to experiment with the temperature at which the extraction is taking place because 
It would further be obvious to store shilatjit compositions in a cool dry place and at room temperature which is 21 degrees Celsius because the prior art notices recommended temperatures for proper shilajit storage.
Also Regarding claims 13 and 15, the references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the therapeutic and herbal extract ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some 
Although Rizun does not specifically teach keeping the composition in the dehydration system for the allotted amount of time, the teaching does teach reducing moisture content to less than 25% and it would be obvious to one of ordinary skill in the art to adjust the time properly to arrive at the moisture content desired.
There would be a reasonable expectation of success in figuring out the optimal temperature range for executing the extraction process as the experiment in doing so would merely be a titration of temperatures beginning at specified temperature and ending at another specified temperature.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rizun (US20160213713A1), Zhang (Techniques for extraction and isolation of natural products: a comprehensive review, Chin Med, (2018) 13:20) and Hoon (https://www.1mg.com/ayurveda/shilajit-11) as applied to claims 1-3, 11-16 above, and further in view of BT Lab Systems (https://blog.btlabsystems.com/blog/heat-block-or-waterbath).
Rizun and Zhang teach the methods of extraction as previously described above however the combined teachings do not specifically teach using a non-electrical or electrical heating source for forming the homogenous composition.

Therefor it would have been obvious at the effective filing date to one of ordinary skill in the art to use a water bath taught by BT Lab systems for heating up the compound taught by Rizun and Zhang because using the water bath would allow for a quicker and more evenly heated product. There would be a reasonable expectation of success because water baths are commonly used methods as heating sources for pharmaceutical, cosmetics, and laboratory preparations etc.

Claims 6-7 and  15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rizun (US20160213713A1), Zhang (Techniques for extraction and isolation of natural products: a comprehensive review, Chin Med, (2018) 13:20), Hoon (https://www.1mg.com/ayurveda/shilajit-11)  and BT Lab Systems (https://blog.btlabsystems.com/blog/heat-block-or-waterbath) as applied to claims 1-5 and 11-16 above, and further in view of Wardell (US201690220722A1).
The prior art references teaches a method of extracting a pharmaceutical composition from a therapeutic compound and the compound being shilajit as described above but the prior art references fails to specifically teach the plant extract being a natural sweetener or Manuka honey.
Wardell’s general disclosure is to a composition for wound healing containing medicinal honey and methylglyoxal which has antibacterial properties (see abstract).

Therefor it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize Manuka honey as the at least one plant extract because Manuka honey, besides being a sweetener has beneficial antibacterial properties that does not utilize hydrogen peroxide as its source of antibacterial activity. 
There would be a reasonable expectation of success in arriving at the instant invention because the beneficial properties of the natural sweetener are known in the art and combining the extract with the sweetener would only require minimal experimentation.

Claims 8-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rizun (US20160213713A1) Zhang (Techniques for extraction and isolation of natural products: a comprehensive review, Chin Med, (2018) 13:20), Hoon (https://www.1mg.com/ayurveda/shilajit-11), BT Lab Systems (https://blog.btlabsystems.com/blog/heat-block-or-waterbath), and Wardell (US201690220722A1) as applied to claims 1-7 and 11-16 above, and further in view of Chakraborty (https://food.ndtv.com/food-drinks/10-incredible-health-benefits-of-nigella-seeds-kalonji-1456233) .
The prior art references teaches a method of extracting a pharmaceutical composition from a therapeutic compound and the compound being shilajit as described above but the prior art references fails to specifically teach the plant extract being Black seed honey. 
st paragraph, page 1).
Chakraborty teaches that the “tiny black seeds comes with a whole lot of health benefits being loaded with trace elements, vitamins, crystalline nigellone, amino acids, saponin, crude fiber, proteins and fatty acids like linolenic and oleic acids, volatile oils, alkaloids, iron, sodium, potassium and calcium. It keeps your heart healthy, addresses breathing problem, lubricates your joints, and is known to have anti-carcinogenic properties” (see bottom of page 1 and top of page 2). Chakraborty also teaches the kalonji seeds with honey (black seed honey) for increasing memory and alleviating asthma (see page 3), boosting memory (see page 4), and for protecting kidneys (see page 6).
Regarding claim 10, pertaining to the therapeutic compound and the at least one plant extract having similar or dissimilar viscosities at room temperature based on the residual moisture content in the therapeutic compound, the prior art references are silent on the viscosity of the plant extract being either similar or dissimilar to the therapeutic compound based on residual moisture content, but since the claim is written in the alternative then it does not matter the viscosity of the extract as one can assume it will either be similar to or dissimilar to that of the shilajit as it cannot be anything else.
Therefor it would have been obvious at the effective filing date to a person having ordinary skill in the art to use black seed honey or make an infusion of black seed (kalonji oil) with honey to create black seed honey for the use as the herbal extracts, because black seed honey has many added health benefits all stemming from the Nigella sativa seeds. It would have further been obvious to combine more than one types of honey (Manuka and black seed) 
There would have been a reasonable expectation of success in making the black seed honey since it only requires combining black seed oil with honey or using any form of black seed honey with the current invention to give an added sweetened taste with additional beneficial health properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655